Citation Nr: 0410531	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the 
left knee, evaluated as 20 percent disabling from April 3, 2002, 
and 10 percent disabling previously.  

2.  Entitlement to service connection for a skin disability as 
secondary to the service-connected chondromalacia of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from June 1970 to December 1971 and 
from December 1974 to September 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO in Columbia, South 
Carolina.  When the case was before the Board in February 2001 on 
the issue of entitlement to an increased rating for left knee 
disability, it was remanded for further RO action.  While the case 
was in remand status, the RO increased the evaluation for the 
veteran's left knee disability to 20 percent, effective April 3, 
2002.  This rating decision did not satisfy the veteran's appeal.

While the case was in remand status, the veteran also perfected an 
appeal of a rating decision denying his claim for service 
connection for skin disability on a secondary basis.  The case was 
returned to the Board in March 2003.


REMAND

The record reflects that in February 2001, the Board remanded the 
case for further development, to include re-examination of the 
veteran's left knee disability consistent with the requirements of 
De Luca v. Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003).  In addition, the RO was required to 
consider whether separate ratings were assignable for separate 
manifestations of the left knee disability.  

The veteran was re-examined in April 2002.  However, the Board 
finds that the report of this examination is inadequate for rating 
purposes.  In this regard, the Board notes that the examiner 
reported that there was no giving way, the knee was stable, and 
that X-rays showed no subluxation or instability of the 
patellofemoral joint.  However, in later comments addressing 
functional loss, the examiner contradictorily noted that the left 
knee may exhibit "weakened movement, fatigability or 
incoordination secondary to his instability depending on his level 
of activity."

The Board finds that clarification is required as to whether the 
veteran's left knee disability manifests instability or recurrent 
subluxation and to what degree of severity.  Medical opinion is 
also required as to whether any identified instability of the left 
knee is etiologically related to the service-connected 
chondromalacia.  Finally, if appropriate, the RO should consider 
the applicability of separate ratings for separate manifestations 
of the knee.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the claim for service connection for skin 
disability on a secondary basis, the Board notes that the evidence 
shows that the veteran has been contemporaneously treated with 
various medications for his service-connected and non-service-
connected conditions.  The skin condition has also been variously 
diagnosed in private treatment notes as hypopigmented plaques and 
tinea corporis in December 1997, and as scaling dermatitis in 
January 1998.  VA treatment notes have identified the skin 
condition in March 1998 as tinea versicolor; in May 1998 as 
macular hyperpigmentation and photosensitivity most likely due to 
Salsalate and Hydrochlorothiazide; in July 1998 and September 1998 
as post-inflammatory hyperpigmentation; in February 2000 and 
September 2000 as a rash and dyshidrotic eczema.  A June 2002 
private medical record reflects a diagnosis of eczematoid rash.

The record reflects that the veteran has not been afforded a VA 
examination by a physician with appropriate expertise to determine 
the current nature and etiology of any chronic skin disorders.

In light of these circumstances, the Board has concluded that 
further RO actions are warranted before the Board decides this 
appeal.  Accordingly, the case is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the following 
action:

1.  The RO should provide the veteran with the notice required 
under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) in response to both of his claims, to include a request 
that he submit any pertinent evidence in his possession and 
identifying information and authorization necessary for the RO to 
obtain any records, not already of record, pertaining to post-
service treatment or evaluation of the veteran for any skin 
disorders or pertaining to treatment or evaluation of his left 
knee disability during the period pertinent to his claim.

2.  The RO should attempt to obtain any pertinent evidence 
identified but not provided by the appellant.  In any event, the 
RO should ensure that any more recent VA outpatient records 
pertaining to treatment or evaluation of the veteran's 
disabilities from about April 2002, are associated with the claims 
file.  The veteran and his representative should be informed if 
the RO is unsuccessful in obtaining any pertinent evidence 
identified by the veteran, and be requested to provide the 
outstanding evidence.

3.  When all indicated record development has been completed, the 
veteran should be afforded an examination by a physician with 
appropriate expertise to determine the nature and etiology of any 
current disorders of his skin.  The claims file, to include a copy 
of this Remand, must be made available to and reviewed by the 
examiner, and the examiner should note such review in the report.  

Any indicated studies should be performed and any objective 
indications of the claimed disability(ies) must be specifically 
identified.

The examiner should reconcile the varying diagnoses of record, 
render a definitive diagnosis of the current skin disorder(s).  
With respect to each chronic skin disorder of the veteran, the 
examiner should provide an opinion as to whether it is at least as 
likely as not that the disorder is etiologically related to 
medications used to treat the veteran's service-connected left 
knee disability.  The rationale for each opinion expressed must 
also be provided.

4.  The veteran should also be afforded an examination by a 
physician with appropriate expertise to determine the current 
degree of severity of his service-connected disability of the left 
knee.  The claims file, to include a copy of this Remand, must be 
made available to and reviewed by the examiner, and the examiner 
should note such review in the report.  

All indicated studies, including X-rays and range of motion 
studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner 
should identify any objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied by pain.  To the 
extent possible, the examiner should assess the degree of severity 
of any pain.  

The examiner should provide an opinion concerning the degree of 
severity of any instability or subluxation of the knee.  The 
examiner should also determine if the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against varying resistance should be 
performed.  The extent of any incoordination, weakened movement 
and excess fatigability on use should also be described by the 
examiner.  If feasible, the examiner should assess the additional 
functional impairment due to weakened movement, excess 
fatigability, or incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion concerning whether 
there would be additional limits on functional ability on repeated 
use or during flare-ups (if the veteran describes flare-ups), and, 
to the extent possible, provide an assessment of the functional 
impairment on repeated use or during flare-ups.  If feasible, the 
examiner should assess the additional functional impairment on 
repeated use or during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should also provide an opinion concerning the impact 
of the service-connected disability on the veteran's ability to 
work.

If the veteran is found to have any disorders of the left knee 
other than chondromalacia, the examiner should attempt to 
distinguish the manifestations of the chondromalacia from those of 
the other disorder(s).  In addition, with respect to each 
additional disorder found to be present, the examiner should 
provide an opinion as to whether it is at least as likely as not 
that the disorder is etiologically related to the veteran's 
military service or was caused or chronically worsened by the 
service-connected chondromalacia.  

The rationale for all opinions expressed must also be provided.

5.  The RO should ensure that all requested development has been 
conducted and completed in full.  If any development is 
incomplete, appropriate corrective action is to be implemented.  
In addition, the RO should undertake any other development it 
determines to be indicated.

6.  The RO should then readjudicate the claims based upon a review 
of all pertinent evidence and consideration of all applicable 
criteria, to include consideration of the applicability of 
separate ratings for the components of the left knee disability.  
The RO should also determine whether the left knee claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  If the benefits sought 
on appeal are not granted to the appellant's satisfaction, the 
case should be returned to the Board following completion of the 
usual appellate procedures.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
he is otherwise notified, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).

